Appellee=s Motion for Rehearing Granted; Opinion of November 30, 2006,
Withdrawn; Vacated, Remanded, and Dismissed; and Substitute Opinion filed
February 22, 2007







 
Appellee=s Motion for Rehearing Granted; Opinion of November
30, 2006, Withdrawn; Vacated, Remanded, and Dismissed; and Substitute Opinion
filed February 22, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00638-CV
____________
 
CITY OF HOUSTON,
Appellant
 
V.
 
RIVERCREST CIVIC ASSOCIATION, Appellee
 

 
On Appeal from the County Civil
Court at Law No. 3
Harris County, Texas
Trial Court Cause No.
858660
 

 
S U B S T I T U T E   M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 16,
2006.




On
November 20, 2006, the parties filed a joint motion to reverse the judgment and
remand the cause to the trial court for rendition of judgment of dismissal with
prejudice pursuant to the parties= agreement.  See Tex. R. App. P. 42.1.  On November 30,
2006, this court granted the motion and issued an opinion, reversing the trial
court=s judgment and remanding to the trial
court for entry of judgment of dismissal with prejudice in accordance with the
parties= agreement.  Appellee subsequently
filed a motion for rehearing, asking that we withdraw our opinion of November
30, 2006, and issue an opinion vacating the trial court=s judgment, remanding to the trial
court for entry of judgment of dismissal with prejudice in accordance with the
parties= agreement, and dismissing the
appeal.  We requested a response and appellant filed a response, reflecting no
opposition 
We grant
appellee=s motion for rehearing.
Accordingly,
the judgment is vacated, the cause is remanded to the trial court for entry of
judgment of dismissal with prejudice in accordance with the parties= agreement, and the appeal is
dismissed.
PER
CURIAM
Judgment rendered and Opinion filed February 22, 2007.
Panel consists of Justices Anderson, Hudson, and
Guzman.